Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         29-MAY-2020
                                                         02:32 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

 THE HONORABLE TODD W. EDDINS, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC041001534)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion to Disqualify Judge Todd Eddins,” which was

filed as a petition for writ of mandamus on May 7, 2020

(originally filed in CAAP-XX-XXXXXXX), the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioner fails to demonstrate that he is entitled

to the requested extraordinary relief from this court.       See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ
of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, May 29, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2